Citation Nr: 1139379	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  10-27 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome.

2.  Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome on an extraschedular basis. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to service connection for right hip disorder, to include as secondary to service-connected intervertebral disc syndrome. 

5.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to April 1985.

These matters come before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is also associated with the claims folder.  The record was held open for a period of 30 days to afford the Veteran an opportunity to submit additional records. 

From June to September 2011, additional evidence was submitted to the Board for consideration in connection with the claims on appeal as well as multiple waivers of RO jurisdiction of such evidence.  Thus, the Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).

The issue of entitlement to service connection for diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for right hip and cervical spine disorders, entitlement to a TDIU rating, and entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Intervertebral disc syndrome is manifested by limitation of motion that does not equate to forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran has not been prescribed bed rest by a physician to treat incapacitating episodes of intervertebral disc syndrome of the lumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for intervertebral disc syndrome of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in May 2008.  The May 2008 pre-adjudication letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  

With respect to the Dingess requirements, in May 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

First, the RO has obtained service treatment records and all pertinent VA and private treatment records.  The Veteran submitted private treatment records as well as written statements discussing his contentions.  Additionally, in July 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge at the RO.  

The Veteran was also provided with VA examinations in June 2008 and April 2010 for his service-connected intervertebral disc syndrome.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine disability since those VA examinations were conducted.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected intervertebral disc syndrome under the applicable rating criteria.  

The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matter is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is currently rated as 20 percent disabling for his service-connected intervertebral disc syndrome, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  In order to warrant the assignment of an increased rating, the Board will consider the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For ratings in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show:

* forward flexion of the thoracolumbar spine 30 degrees or less (40 percent); OR 
* favorable ankylosis of the entire thoracolumbar spine (40 percent); OR
* unfavorable ankylosis of the entire thoracolumbar spine (50 percent);
* objective neurological abnormalities (Pursuant to Note (1)).

Note:  (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

Note:  (2) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. (See also Plate V.)  

Note:  (3) In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

Intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the assignment of a 40 percent evaluation requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The United States Court of Appeals for Veterans Claims (the Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

A January 2008 statement from a private physician, N. G. W., M. D., revealed that the Veteran received treatment for multilevel lumbar degenerative disc disease and degenerative joint disease in May 2007 (evaluated for lumbar radicular pain with L5-S1 epidural steroid injection with fluoroscopy for disc protrusion) and in June 2007 (received injections in operating room under anesthesia with fluoroscopy, including right L3-L4, L4-L5, L5-S1 facet injection as well as lumbar epidural steroid injection). 

The Veteran filed his claim for an increased evaluation for his lumbar spine disability in May 2008, asserting that his intervertebral disc syndrome complications were worse.

Private treatment notes dated in May 2007, April 2008, October 2008, November 2009, and June 2010 from J. L., M.D. detailed complaints of lower back pain with tenderness and radiation of pain noted down the leg bilaterally and findings of lumbago with radiculopathy as well as musculoskeletal back pain.

A May 2007 private MRI study report listed an impression of mild narrowing, posterior disc protrusion at L5-S1 without significant neural impingement, posterior disc osteophyte complex at L4-5 without significant neural impingement, moderate central canal stenosis at L4-5, very minimal posterior subluxation of L4 relative to L5, and posterior annual fissure at L3-4.  

Treatment records dated in March and May 2008 from a private physician, G. M. M., M.D., reflected complaints of constant low back pain with intermittent exacerbations of right buttocks, groin, and medial thigh pain.  The Veteran reported that prolonged standing, walking, and standing from a seated position increased his pain.  In March 2008, physical examination findings were listed as deep tendon reflexes of 1+ to trace in the knees and 2+ in the bilateral ankles, no clonus with plantars going down, 5/5 strength in all groups, negative straight leg test, right groin pain, increased low back pain, intact sensation to light touch, and toe and heel stance achieved without difficulty.  The physician listed an impression of L3 through S1 degenerative disc disease, posterior annular tear at L3-4, central disc protrusion L5-S1, lateral recess stenosis of L4-4, and low back pain.  In May 2008, the physician reported that the Veteran's low back condition had flared yet again and referred him for additional epidural injections of the lumbar spine. 

In a June 2008 VA spine examination report, the Veteran complained of lumbar spine pain described as sharp, shooting, mild, constant, daily, and radiating down right leg.  He denied any history of urinary symptomatology, incontinence, erectile dysfunction, numbness, paresthesias, weakness, falls, instability, fatigue, decreased motion, stiffness, weakness, or spasms.  The Veteran was noted to suffer severe flare-ups of his spinal conditions every four to six months for a duration of three to seven days average.  Precipitating factors were listed as overuse while alleviating factors were listed as steroid injection to lumbar area.  The Veteran's impression of the extent of additional limitation of motion or other functional impairments during flare-ups was noted as inability to stand greater than 25 "inches" or stoop/bend over more than three minutes without having increased pain.  

In addition, the Veteran reported that there were no functional effects on usual daily activities, no workplace restrictions as he was unemployed, and no physician ordered periods of bed rest.  Physical examination findings were listed as steady gait, no limited motion with walking (to the exam room) or climbing (on the exam table), self limitation of full range of motion associated with pain, no objective abnormalities of thoracic sacrospinalis, scoliosis, normal sensory and reflex examination of lower extremities, and no thoracolumbar spine ankylosis.  Range of motion findings of the lumbar spine were listed as forward flexion to 70 degrees; backward extension to 25 degrees; right and left lateral flexion to 30 degrees; and right and left rotation to 30 degrees.  

X-ray findings reveal degenerative arthritis of the lumbar and lumbosacral spine, spondylosis of the pars interarticularis of L5, disc space narrowing at L4-L5 and L5-S1, and vascular calcifications.  The examiner, a VA Advanced Registered Nurse Practitioner (ARNP), listed an assessment of spondylosis with spondylolisthesis. 

An October 2008 MRI report from Providence Medical Center listed an impression of lumbar spondylosis and degenerative disc disease (greatest at L4-5 and L5-S1), multilevel facet hypertrophic change, mild posterior subluxation at L4-5, and posterior annular fissures at L3-4 and L5-S1. 

Internet treatise evidence on degenerative disc disease was associated with the file in 2009.  In an additional treatment record dated in January 2009 from a private physician, G. M. M., M.D., the Veteran was noted to have responded to epidural injections for his lateral recess stenosis at L4-5 and central herniated nucleus pulposus at L5-S1.  

In an April 2010 VA spine examination report, the Veteran complained of lumbar spine pain described as dull, constant pain with intermittent, sharp shooting pain during flare-ups.  He further reported radiation of sharp and shooting pain from the lumbar spine to bilateral feet.  He denied any history of urinary symptomatology related to his lumbar spine disability, incontinence, numbness, paresthesias, weakness, or falls.  He complained of fatigue, decreased motion, stiffness, weakness, and spasms.  The Veteran was noted to suffer severe flare-ups of his spinal conditions every one to two months for a duration of three to five days average with additional limitation of motion and functional impairment during flare-ups.  Precipitating factors were listed as sleeping wrong or overuse while alleviating factors were listed as medications and rest.  

The Veteran reported no incapacitating episodes for the thoracolumbar region during the past 12 month period, no use of devices/aids for ambulation, and the ability to walk one to two blocks.  Physical examination findings were listed as normal posture, head position projecting forward, scoliosis, and normal gait.  Objective abnormalities of the thoracic sacrospinalis were listed as guarding, pain with motion, and tenderness.  Normal findings were shown on detailed motor, sensory, and reflex evaluations.  Range of motion findings of the lumbar spine were listed as forward flexion to 70 degrees; backward extension to 20 degrees; right and left lateral flexion to 20 degrees; left lateral rotation to 30 degrees; and right lateral rotation to 20 degrees.  The examiner indicated that there was objective evidence of pain on active range of motion but no additional limitation with repetitive motion.  He then listed assessments of mild degenerative disc disease and degenerative joint disease of the lumbar spine.

VA treatment notes dated in 2010 and 2011 detailed continued complaints of low back pain. 

During his July 2011 hearing, the Veteran indicated that he is currently being treated with multiple pain medications, epidural injections, sleeping aids, and muscle relaxers and complained of constant pain and functional limitation.  He reported that he was forced to retire seven years early from his job as a supervisor operator at a power plant located within a federal prison, as he could no longer climb stairs, react quickly enough to alarms, crawl, and climb ladders.   

A private treatment note dated in August 2011 from Cushing Memorial Hospital showed findings of lumbar radiculitis.   

Analysis

Considering the evidence of record in light of the pertinent legal authority, the Board finds that the criteria for a rating in excess of 20 percent for intervertebral disc syndrome have not been met.  Evidence of record does not show that the Veteran suffers from forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  In addition, objective compensable neurologic manifestations associated with the Veteran's service-connected lumbar spine disability are clearly not documented in the evidence of record.  

The Board has also determined that the assignment of a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Even considering the Veteran's assertions of lumbar spine exacerbations every one to two months for a duration of three to seven days in the last year (as discussed in the April 2010 VA examination report of record), evidence of record clearly does not reflect that he had incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months that required bed rest prescribed by a physician during the appeal period.  Thus, the assignment of a rating in excess of 20 percent is not warranted for the Veteran's service-connected intervertebral disc syndrome under the applicable rating criteria.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from symptoms like painful motion and limitation of function during the appeal period.  In this regard, the Board notes that the June 2008 and April 2010 VA examination findings detailed that the Veteran's joint function of the spine was additionally limited by pain on motion use as well as by weakness, fatigue, guarding, spasms, and tenderness.  However, the Board notes that there is no evidence showing that such findings result in functional loss greater than that contemplated by the currently assigned 20 percent rating.  This is the case when the Veteran's repetitive range of motion testing was performed, as well as when the Veteran described his flare-ups.  In describing his flare-ups, the Veteran reported difficulty with standing, bending and stooping and that he had no functional limitation on walking.  As mentioned above, this is consistent with the currently assigned 20 percent rating.

The Veteran also submitted written statements and hearing testimony discussing the severity of his service-connected lumbar spine symptomatology.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased lumbar spine symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board finds his assertions of increased lumbar spine symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased lumbar spine symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome is denied.


REMAND

The Board's review of the claims file reveals that further development on the issues of entitlement to service connection for right hip and cervical spine disorders, entitlement to a TDIU rating, and entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome on an extraschedular basis is warranted.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).

The Veteran asserts that his claimed right hip and cervical spine disorders are linked to his service-connected lumbar spine intervertebral disc syndrome.  Post-service evidence of record demonstrates that the Veteran is currently diagnosed with right hip bursitis, right hip degenerative osteoarthritis, right hip subchondral cyst, and internal snapping hip syndrome on the right as well as cervical spine spondylosis, facet arthrosis, and persistent disc osteophyte complex at C3-4 and C4-5 on the right.  In addition, it is undisputed that he is currently service-connected for intervertebral disc syndrome of the lumbar spine.  Turning to whether the Veteran's claimed right hip and cervical spine disorders were caused by or aggravated by his service-connected intervertebral disc syndrome, the Board notes that there are two VA medical opinions of record addressing whether there is a causal connection between the claimed disorders and the service-connected lumbar spine disability.  

In the June 2008 VA spine examination report, a VA ARNP, after indicating that she did not review the Veteran's claims file and examining the Veteran, listed a diagnosis of spondylolysis and spondylolisthesis of the lumbar spine.  She further noted that there was current evidence of associated degenerative joint disease of the cervical, thoracic, and lumbar spine as progression of the previously service-connected condition.  Thereafter, in an April 2010 VA joints examination report, the examiner listed diagnoses of cervical spine degenerative joint and disc disease as well as degenerative joint disease of the bilateral hips.  He found that there was no supporting evidence that the diagnosed cervical spine and right hip disorders were found on or aggravated by military service.  He also opined that the claimed disorders were less likely as not caused by or a result of the Veteran's service-connected lumbar intervertebral disc syndrome.  

The Board observes that the June 2008 VA examiner did not provide an opinion as to whether either of the Veteran's claimed disorders were caused or permanently aggravated by his service-connected lumbar spine disability or any rationale concerning his notation that there was current evidence of associated degenerative joint disease of the cervical spine as progression of the previously service-connected condition.  In addition, the April 2010 VA joints examination report findings are not adequate for rating purposes because the examiner failed to properly address whether the Veteran's service-connected lumbar spine disability permanently aggravated his claimed right hip and cervical spine disorders.

The Court has indicated that "not due to", "not caused by", or "not related to" a service-connected disability is insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Thus, in light of the cumulative record and pertinent case law discussed above, the AMC should obtain an additional VA medical opinion to clarify the nature and etiology of the Veteran's claimed right hip and cervical spine disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran should also be given an opportunity to submit all updated treatment reports.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, in during his July 2011 hearing, the Veteran asserted that pain and functional limitations forced him to retire early.  He reported that he was forced to retire seven years early from his job as a supervisor operator at a power plant located within a federal prison, as he could no longer climb stairs, react quickly enough to alarms, crawl, or climb ladders.   Based on this evidence, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

The claim for a TDIU rating will be held in abeyance following the adjudication of the aforementioned issues as the adjudication of these issues may have an impact on the adjudication of the claim for a TDIU rating.  In other words, the TDIU claim is inextricably intertwined with the issues of entitlement to service connection for the right hip and cervical spine disorders discussed above.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Further, the Board has determined that the adjudication of the Veteran's claim for entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome on an extraschedular basis must also be deferred pending development for the matter of entitlement to a TDIU, as information gleaned from that development may be relevant to the extraschedular portion of the Veteran's increased rating claim.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an appropriate VCAA notice letter pertaining to the matter of entitlement to a TDIU rating.

2.  The Veteran should be given an opportunity to submit or identify any treatment received for his right hip and cervical spine disorders.  Attempts should be made to obtain all identified records which are not currently of record, including those  from the Kansas City VAMC and Leavenworth VAMC for the period from July 2011 to the present.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

3.  Thereafter, the Veteran should also be afforded an appropriate VA medical opinion(s) to clarify the nature and etiology of his claimed right hip and cervical spine disorders.  All indicated tests and studies are to be performed.  Prior to the opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right hip or cervical spine disorder was caused by his service-connected lumbar spine disability.  If it is determined that a right hip or cervical spine disability was not caused by the service-connected lumbar spine disability provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the service-connected back disability aggravates (i.e. causes an increase in severity) of his right hip and cervical spine disability.  If so, that increase in disability should be identified.  In other words, if the examiner determines that there has been aggravation as a result of the Veteran's lumbar spine disability, the examiner should report the baseline level of severity of the right hip and/or cervical spine disorder(s) prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

In doing so, the examiner should acknowledge and discuss the findings made by the VA examiners in the June 2008 and April 2010 VA examination reports as well as the Veteran's assertions of a link between his claimed disorders and his service-connected lumbar spine disability.  A complete rationale should be provided for any opinion expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale for why an opinion cannot be provided without resorting to mere speculation.

4.  The AMC should schedule the Veteran for a VA examination to determine whether the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities (intervertebral disc syndrome, left foot metatarsalgia, and any other disabilities subsequently awarded service connection by the AMC/RO).  The claims folder should be made available to the physician for review in connection with the examination.  

In particular, the examiner is requested to provide an opinion concerning the impact of the service-connected    disabilities on the Veteran's ability to work at any occupation (i.e., manual and/or sedentary type).  Moreover, the examiner should discuss all impairment/symptoms caused by the service-connected intervertebral disc syndrome and left foot metatarsalgia and state the impact that these symptoms/impairment has on the Veteran's ability to work.  The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

6.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion(s) to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  

7.  After completion of the above and any additional development deemed necessary, the issues on appeal (entitlement to service connection for a right hip disorder, entitlement to service connection for a cervical spine disorder, entitlement to a TDIU rating, and entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome on an extraschedular basis) should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the May 2010 SOC, to include whether any of the matters should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) and/or 38 C.F.R. § 3.321(b)(1).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


